DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON (SE 508570 C2) in view of Orito et al. (JP 2014067569).
Regarding claim 1, SVENSSON discloses: A retention chuck (see Fig. 1) capable of being used with glass pipes, comprising: a central supply channel (Fig. 1, #1a) capable of being used with glass pipes, the central supply channel having an opening (opening is pointed by #1a in fig. 1) at a lower end (Fig. 1, #19 and #20) and a center line (see Fig. 2, #1a); a plurality of clamping jaws (Fig. 1, #2a, #2b, #2c) arranged around the opening (see fig. 1) at the lower end (see Fig. 2 where #2a is arranged with #20) and distributed around the center line (see Fig. 2 where the clamping jaw #2a is distributed around #1a centerline), wherein the plurality of clamping jaws have a spacing from the center line that is adjustable (see Fig. 1; Page 11 paragraph 3-4); an actuation element (Fig. 4, #12, #13) configured for common adjustment of the spacing of all of the plurality of clamping jaws (Page 12, paragraph 2-6);  a coupling element (Fig. 4, #18 and #23) that couples the plurality of clamping jaws to the actuation element (see Fig. 3 and 4), the coupling element comprises a plurality of levers (Fig. 4, where there are three levers #18, one for each clamping jaw; Page 1, Summary), each lever being connected in an articulated manner to the actuation element (see Fig. 4, #18a’ connected to actuation #12 and #13) and to a respective one of the plurality of clamping jaws (see Fig. 4, #18b’ connected to jaw #2a by #23); and a guiding sleeve (Fig. 2, #10b) for each of the plurality of clamping jaws, the guiding sleeve guiding the common adjustment of plurality of clamping jaws (Page 13, paragraph 7), respectively, perpendicularly, radially inwardly relative to the center line (see Fig. 4).
SVENSSON fails to directly disclose: The central supply channel being configured to pass the glass pipe through the central supply channel.
In the same field of endeavor, namely glass devices, Orito et al. teaches: The central supply channel being configured to pass the glass pipe through the central supply channel (central supply channel #1a with opening pointed by #1a in fig. 1 of SVENSSON can be configured to pass the glass pipe #26 of Orito et al seen in fig. (d), where #27 (Orito et al.) of the glass pipe will pass into opening and the jaws #2a, #2b, #2c of Orito et al. will interact with portion #26 (Orito et al.) of glass pipe).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize the retention chuck of SVENSSON and to be capable of using the retention chuck with glass pipes of different diameters as taught by Orito et al. in order to allow a more stable retention of glass pipes and provide extra support for the glass pipe possessing differing diameters, thus preventing any lateral movement on the smaller diameter of the glass pipe when in the opening channel.

Regarding claim 2, the modified device of SVENSSON substantially discloses claim 1, the modified device of SVENSSON further discloses: wherein the plurality of clamping jaws comprise at least three clamping jaws (Fig. 1, #2a, #2b and #2c of SVENSSON).

Regarding claim 3, the modified device of SVENSSON substantially discloses claim 1, the modified device of SVENSSON further discloses: comprising a base member (Fig. 2, #10 of SVENSSON), wherein the actuation element further comprises a single spring (Fig. 4, #12 of SVENSSON) that resiliently pretensions the actuation element against the base member (Page 12, paragraph 2-3 of SVENSSON), wherein the coupling element is configured in such a manner that a ratio between a radially active clamping force of the plurality of clamping jaws and a resilient restoring force of the single spring is continuously decreased as an opening width of the clamping jaws decreases towards the centerline (inherent for a smaller diameter glass pipe versus a larger diameter glass pipe of SVENSSON).

Regarding claim 4, the modified device of SVENSSON substantially discloses claim 3, the modified device of SVENSSON further discloses: wherein the actuation element comprises flange portions (see Fig. 4, #13 of SVENSSON), wherein the single spring is arranged concentrically around the base member (see Fig. 4 of SVENSSON, where spring #12 will move concentrically around base member #10) and is supported against the flange portions and the base member (see Fig. 4 of SVENSSON, where spring is supported by #10 and #13).

Regarding claim 6, the modified device of SVENSSON substantially discloses claim 1, the modified device of SVENSSON further discloses: wherein each lever comprises a first leg (Fig. 4, #18a and #18a’ of SVENSSON) angled with respect to a second leg (Fig. 4, #18b and #18b’ of SVENSSON), wherein the first leg is connected to the actuation element in an articulated manner (see Fig. 4 of SVENSSON, #18a’ connected to actuation #12 and #13) and the second leg is connected to the respective one of the plurality of clamping jaws in an articulated manner (see Fig. 4 of SVENSSON, #18b’ connected to jaw #2a).

Regarding claim 7, the modified device of SVENSSON substantially discloses claim 6, the modified device of SVENSSON further discloses: wherein the first leg extends perpendicularly to the center line (see Fig. 4 of SVENSSON, where dotted lines show that the first leg is perpendicular to line #1a) when the clamping jaws are adjusted radially inward to a minimum extent proximate the center line (dotted line lever position in annotated figure below demonstrate the first leg is perpendicular when the jaw #2a is adjusted to a minimum proximate the center line #1a of SVENSSON), and wherein the first legs extend in an inclined manner at an acute angle with respect to the lower end of the supply channel (see annotated figure below, where first leg is at an acute angle less than 90° of SVENSSON) when the clamping jaws are opened to an maximum extent remote from the center line (position of lever in annotated Fig. 4 below is the maximum extent from the centerline #1a of SVENSSON).

    PNG
    media_image1.png
    285
    498
    media_image1.png
    Greyscale


Regarding claim 12, the modified device of SVENSSON substantially discloses claim 1, the modified device of SVENSSON further discloses: comprising a guiding block (Fig. 4, #10 has a curved section acting as the guiding block of SVENSSON) fixed at the lower end, wherein each of the levers has a rotation axle (#18d of SVENSSON) supported on the guiding block (see Fig.3 of SVENSSON).

Regarding claim 13, the modified device of SVENSSON substantially discloses claim 12, the modified device of SVENSSON further discloses: wherein the guiding sleeves are formed at a lower side of the guiding block (guide #10b in guiding block #10 of SVENSSON).

Regarding claim 14, the modified device of SVENSSON substantially discloses claim 1, the modified device of SVENSSON further discloses: wherein the plurality of clamping jaws have a shape corresponding to the guiding sleeves (see Fig. 2 of SVENSSON).

Regarding claim 16, the modified device of SVENSSON substantially discloses claim 1, the modified device of SVENSSON further discloses: comprising a shaft (Fig. 2, #15 and #17 of SVENSSON) that encloses the supply channel (see Fig. 2 of SVENSSON).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON (SE 508570 C2), in view of Orito et al. (JP 2014067569) and in further view of A. E. Church (US 1,956,272).
Regarding claim 5, the modified device of SVENSSON substantially discloses claim 4, except SVENSSON fails to directly disclose: wherein the base member comprises a spring stop against which the single spring is supported, and wherein the spring stop has a position along the center line that is adjustable to adjust the resilient restoring force of the single spring.
In the same field of endeavor, namely retention chucks, A. E. Church teaches: wherein the base member comprises a spring stop (#18 and #31) against which the single spring is supported (spring #16 is supported by stop, see Fig. 2 and 3), and wherein the spring stop has a position along the center line (see Fig. 2 and 3) that is adjustable to adjust the resilient restoring force of the single spring (Page 3, lines 5-19).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention chuck of the modified device of SVENSSON so that the base member comprises a spring stop against which the single spring is supported, and wherein the spring stop has a position along the center line that is adjustable to adjust the resilient restoring force of the single spring as taught by A. E. Church in order to adjust the tension of the spring and control the grip of the chuck jaws (Page 2, lines 56-64).

Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON (SE 508570 C2), in view of Orito et al. (JP 2014067569) and in further view of Kenmochi (JP 2001019451 A).
Regarding claim 8, the modified device of SVENSSON substantially discloses claim 6, except SVENSSON fails to directly disclose: wherein the first leg has a pin that is slidingly movably guided in a groove in the actuation element, and wherein the second leg has a pin that is slidingly movably guided in a groove of the respective one of the plurality of clamping jaws.
In the same field of endeavor, namely retention chucks, Kenmochi teaches: wherein the first leg has a pin (see annotated Fig. below) that is slidingly movably guided in a groove (see annotated Fig. below) in the actuation element (Paragraph 0028; Paragraph 0035), and wherein the second leg has a pin (see annotated Fig. below) that is slidingly movably guided in a groove (see annotated Fig. below) of the respective one of the plurality of clamping jaws (#5; Paragraph 0028; Paragraph 0035).

    PNG
    media_image2.png
    393
    787
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention chuck of the modified device of SVENSSON so that the first leg has a pin that is slidingly movably guided in a groove in the actuation element, and wherein the second leg has a pin that is slidingly movably guided in a groove of the respective one of the plurality of clamping jaws as taught by Kenmochi in order to transfer force to the concave groove in the gripping claws and provide a gripping force (Paragraph 0028). 

Regarding claim 9, the modified device of SVENSSON substantially discloses claim 8, except fails to directly disclose: wherein the grooves in the actuation element extend perpendicularly to the center line, and wherein the grooves of the plurality of clamping jaws extend parallel with the center line.
In the same field of endeavor, namely retention chucks, Kenmochi teaches: wherein the grooves in the actuation element extend perpendicularly to the center line (see annotated figure below), and wherein the grooves of the plurality of clamping jaws extend parallel with the center line (see annotated figure below).

    PNG
    media_image3.png
    276
    560
    media_image3.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention chuck of the modified device of SVENSSON so that the grooves in the actuation element extend perpendicularly to the center line, and wherein the grooves of the plurality of clamping jaws extend parallel with the center line as taught by Kenmochi in order to operate the gripping unit and allow the mechanism to move in front-rear direction.

Regarding claim 11, the modified device of SVENSSON substantially discloses claim 8, the modified device of SVENSSON further discloses: wherein the actuation element has a portion (#13a of SVENSSON) in which the grooves are formed (Page 14, paragraph 6 of SVENSSON), and wherein the portion is a rotationally symmetrical member (it is cylindrically symmetric to axis of SVENSSON).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON (SE 508570 C2) in view of Orito et al. (JP 2014067569).
Regarding claim 15, the modified device of SVENSSON substantially discloses claim 14, except SVENSSON fails to directly disclose: wherein the shape is cylindrical or polygonal. 
It would have been an obvious matter of design choice to make the retention chuck of a cylindrical or polygonal shape for the purpose of having a conventional shape that can rotate easily. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON (SE 508570 C2), in view of Orito et al. (JP 2014067569) and in further view of Röhm (US 5,167,175).
Regarding claim 17, the modified device of SVENSSON substantially discloses claim 16, except SVENSSON fails to directly disclose: a drive motor arranged directly on the shaft, the drive motor being configured to rotate the shaft with the retention chuck provided thereon.
In the same field of endeavor, namely retention chucks, Röhm teaches: a drive motor (#6) arranged directly on the shaft (see Fig. 1), the drive motor being configured to rotate the shaft with the retention chuck provided (Column 4, lines 23-25) thereon.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention chuck of the modified device of SVENSSON so that a drive motor arranged directly on the shaft, the drive motor being configured to rotate the shaft with the retention chuck as taught by Röhm in order to allow the workpiece to spin about the axis after being held with the chuck jaws (Abstract) and facilitating any work done on the product.

Claims 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON (SE 508570 C2), in view of Orito et al. (JP 2014067569) and in further view of A. E. Church (US 1,956,272).
Regarding claim 18, SVENSSON discloses: A retention chuck (see Fig. 1) capable of being used with glass pipes, comprising: a central supply channel (Fig. 1, #1a) capable of being used with glass pipes that pas threrthrough, the central channel having a lower end (Fig. 1, #19 and #20) with an opening (opening is pointed by #1a in fig. 1) and a center line (see Fig. 2, #1a); three clamping jaws (Fig. 1, #2a, #2b, #2c) arranged at the lower end (see Fig. 2 where #2a is arranged with #20) and evenly distributed around the center line and the opening (see Fig. 2 where the clamping jaw #2a is distributed around #1a centerline), wherein the three clamping jaws have a spacing from the center line that is adjustable (see Fig. 1; Page 11 paragraph 3-4); 
an actuation element (Fig. 4, #12, #13) configured for common adjustment of the spacing of all three of the three clamping jaws (Page 12, paragraph 2-6), the actuation element having a flange (Fig. 4, #13); three levers (Fig. 1 and Fig. 2, plurality of lever #18 for each clamping jaw; Page 1, Summary), each lever being connected in an articulated manner to the actuation element (see Fig. 4, #18a’ connected to actuation #12 and #13) and to a respective one of the three clamping jaws (see Fig. 4, #18b’ connected to jaw #2a by #23); a single spring (Fig. 4, #12) arranged concentrically around the center line (see Fig. 4 where spring #12 will move concentrically around line #1a).
SVENSSON fails to directly disclose: The central supply channel configured for passing the glass pipes therethrough.
In the same field of endeavor, namely glass devices, Orito et al. teaches: The central supply channel configured for passing the glass pipes therethrough, the central channel (central supply channel #1a with opening pointed by #1a in fig. 1 of SVENSSON can be configured to pass the glass pipe #26 of Orito et al seen in fig. (d), where #27 of the glass pipe will pass into opening and the jaws #2a, #2b, #2c of Svensson will interact with portion #26 of Orito et al.).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize the retention chuck of SVENSSON and to be capable of using the retention chuck with glass pipes of different diameters as taught by Orito et al. in order to allow a more stable retention of glass pipes and provide extra support for the glass pipe possessing differing diameters, thus preventing any lateral movement on the smaller diameter of the glass pipe when in the opening channel.
SVENSSON fails to directly disclose: a spring stop compressing the single spring between the spring stop and the flange, the single spring being configured and positioned to provide a radially active clamping force to the three clamping jaws towards the center line, the spring stop having a position along the center line that is adjustable to adjust the radially active clamping force.
In the same field of endeavor, namely retention chuck, A. E. Church teaches: a spring stop (#18 and #31) compressing the single spring between the spring stop and the flange (spring #16 is supported by stop #31 and flange #10, see Fig. 2 and 3), the single spring being configured and positioned to provide a radially active clamping force to the three clamping jaws towards the center line (Page 1, lines 106-110 and page 3, lines 1-13; see Fig. 3), the spring stop having a position along the center line that is adjustable to adjust the radially active clamping force (Page 3, lines 5-19).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention chuck of SVENSSON so that the a spring stop compressing the single spring between the spring stop and the flange, the single spring being configured and positioned to provide a radially active clamping force to the three clamping jaws towards the center line, the spring stop having a position along the center line that is adjustable to adjust the radially active clamping force as taught by A. E. Church in order to adjust the tension of the spring and control the grip of the chuck jaws (Page 2, lines 56-64).

Regarding claim 19, the modified device of SVENSSON substantially discloses claim 18, the modified device of SVENSSON further discloses: wherein each lever comprises a first leg (Fig. 4, #18a and #18a’ of SVENSSON) angled with respect to a second leg (Fig. 4, #18b and #18b’ of SVENSSON), wherein the first leg is operatively connected to the actuation element (see Fig. 4 of SVENSSON, #18a’ connected to actuation #12 and #13) and the second leg is operatively connected to the respective one of the three clamping jaws (see Fig. 4 of SVENSSON, #18b’ connected to jaw #2a).

Regarding claim 20, the modified device of SVENSSON substantially discloses claim 19, the modified device of SVENSSON further discloses: wherein the first leg extends perpendicularly to the center line when the three clamping jaws proximate the center line (see Fig. 4 of SVENSSON, where dotted line lever position in annotated figure below demonstrate the first leg #18a is perpendicular when the jaw #2a is adjusted to proximate the center line #1a), and wherein the first legs extends in an inclined manner at an acute angle with respect to the lower end of the supply channel (see annotated figure below, where first leg is at an acute angle less than 90° and position of lever in annotated Fig. 4 below is the maximum extent from the centerline #1a of SVENSSON) when the three clamping jaws are remote from the center line.

    PNG
    media_image1.png
    285
    498
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 21 is allowed because it includes all of the limitations of the base claim 10 and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 5th 2022 have been fully considered but they are not persuasive.
Applicant argues that Svensson fails to disclose a structure that holds a material A - but does not pass that material through a central supply channel as now claimed in amended claim 1 and 18. This is not persuasive because the combination of Svnesson and Orito et al. teaches the capability of utilizing the clamping chuck of Svensson with “a central supply channel being configured to pass the glass pipes through the central supply channel” by demonstrating that glass pipes with different diameter’s as taught by Orito et al. can be held in the clamping jaws and device of Svensson because the glass pipes of Orito t al. demonstrate a change in diameter which permits the glass pipe to go through the central supply channel of Orito et al. per the 103-rejection done on the amended claim 1 and 18.
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722